Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 31, 2022

                                          No. 04-22-00056-CV

                                    IN RE DOUGLAS K. SMITH

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

        Relator Douglas K. Smith, has filed a writ of injunction and a motion for an emergency
order to stay a foreclosure pending further order of the court. See TEX. R. APP. P. 52.1, 52.10(a).
We GRANT the emergency motion for stay pending action by the court on relator Douglas K.
Smith’s petition and STAY the foreclosure of real property described as: “Lot 42, Block 2, New
City Block 11671, Inverness Unit-1, Planned Unit Development, City of San Antonio, Bexar
County, Texas, according to the Map or Plat thereof recorded in Volume 9541, Pages 84-87,
Deed and Plat records of Bexar County, Texas. Also commonly known as 101 Bretford Court,
San Antonio, Bexar County, Texas.” See id. R. 52.10(b).

           It is so ORDERED on January 31, 2022.

                                                                   PER CURIAM


           ATTESTED TO: ____________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




           1
           This proceeding arises out of Cause No. 2021-CI-24897, styled Smith v. Pioneer Bank, pending in the
57th Judicial District Court, Bexar County, Texas, the Honorable Norma Gonzales presiding.